UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15 (d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 13, 2012 DEEP DOWN, INC. (Exact name of registrant as specified in its charter) Nevada 0-30351 75-2263732 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 8827 W. Sam Houston Parkway N., Suite 100, Houston, Texas 77040 (Address of principal executive offices) (Zip Code) (281) 517-5000 Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 2 – Financial Information ITEM2.02 RESULTS OF OPERATIONS AND FINANCIAL CONDITION. On November 13, 2012, Deep Down, Inc. issued a press release announcing its financial results for the quarter ended September 30, 2012. A copy of the press release is furnished as Exhibit 99.1 to this report and is incorporated herein by reference. SECTION 9 – Financial Statements and Exhibits ITEM9.01 FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits: Press Release issued by Deep Down, Inc. dated November 13, 2012 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. DEEP DOWN, INC. Date: November 13, 2012 By: /s/Eugene L. Butler Eugene L. Butler Executive Chairman and Chief Financial Officer 2
